Hill, J.
Only the general grounds of the motion for new trial, and the ground that the court did not correctly state the issues of the case to the jury, were argued. The other grounds of the motion were not mentioned, ánd are considered abandoned. On examination of the record it is held that the charge of the court is not subject to the criticism that it did not correctly state the issues involved in the ease. The evidence authorized the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.

All the Justices concur, except Russell, Q. J., who dissents, and Atkinson, J., absent.